DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment filed 16 June 2021 in which the following is noted: claims 5 and 16 are amended; the rejection of the claims traversed; and claims 1 – 4, 9, and 15 are cancelled; Claims 5 – 8, 10 – 14 and 16 are currently pending and an Office action on the merits follows.
Allowable Subject Matter
Claims 5 – 8, 10 – 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, claim 5 is allowed based on incorporation of subject matter previously objected as allowable.
Claims 6, 7, 13, 14, and 16 are dependent to claim 15 and are therefore similarly allowed.
Regarding claim 8, claim 8 is allowed for those reasons discussed in the non-final Office action filed 17 May 2021.
Claims 10 – 12 are dependent on claim 8 and is therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.